DETAILED ACTION

Claims 1, 2, and 4-9 are allowed.
This office action is responsive to the amendment filed on 06/22/21.  As directed by the amendment: claims 1 and 6 have been amended; claim 3 has been cancelled and no claims have been added.  Thus, claims 1, 2 and 4-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a marking system configured for marking a metallic workpiece that is delivered to a laser processing area configured for cutting parts from the metallic workpiece that is delivered to a laser processing area configured for cutting parts from the metallic workpiece by a laser enclosed within the laser processing area that has an opening to receive the metallic workpiece comprising the claimed interface, marking unit movable over a processing area which is disposed outside of the enclosed laser processing area to prevent contamination of the marking system by cutting parts from the workpiece, in which the marking unit provides parts to be cut with a marking identifying a shape of the part to be cut before the cutting process from the workpiece, and three translational axes and a rotary axis are provided for moving the marking unit within the processing area and vertically above the workpiece in which the rotary axis is arranged perpendicular to the horizontally extending processing area as recited in Claim 1.   Furthermore, the prior at does not disclose a laser cutting machine comprising the claimed laser cutting head in a laser processing area configured for cutting parts from a metallic workpiece in which the head is enclosed within the laser processing area that has an opening configured to receive the metallic workpiece sliding through the opening, a marking system arranged outside the laser processing space to prevent contamination of the marking system by cutting parts from the metallic workpiece, the marking system including the claimed interface, marking unit which provides parts to be cut with a marking identifying the respective part to be cut before the cutting process from the workpiece and three translational axes and a rotary axis are provided for moving the marking unit in which the rotary axis is arranged perpendicular to the horizontally extending processing area as recited in Claim 6.   
          The closest prior art references of record are Dick et al. (US 7,171,738) and Speicher (US 4,930,912).  While Dick does disclose a saw station (“or another cutting station including a laser”, col. 8, ln. 45-46), there is no teaching having an “opening” or that any of the “processing stations” are positioned along the linear path from the saw station “to prevent contamination of the marking system by cutting parts from the workpiece” as recited in the independent claims.   Furthermore, the secondary citation does not cure the aforementioned deficiency of the primary prior art citation.   Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761